Ady Budi
863 Royal Oak Way, Elgin SC 29045
803-608-2942•adybudi@yahoo.com


January 2nd, 2018



The Honorable Robert J. Conrad, Jr.
U.S. District Judge
Charles R. Jonas Federal Building
401 West Trade Street
Charlotte, North Carolina 28202



Dear Judge Conrad;

My name is Ady R. Budi, father of Bryant Budi. I am currently working at DAK, LLC in Gaston, SC
as a project controller. My family and I moved to the United States from Jakarta, Indonesia in
August, 2001 because my former company, Chemtex, transferred me to their headquarters in
Wilmington, NC. I worked at Chemtex until 2015, when I began employment with my present
job. My family and I have now lived in the United States for over seventeen years, and we are
all proud American citizens.

    Bryant, our second child, was born in Jakarta on August 8, 1991. During his early childhood,
he had a very nurturing environment, surrounded by close relatives, which included
grandparents, aunts, uncles, and cousins. My wife, my four sons, and I have always had a strong
bond with each other. When Bryant was around two years old, he was baptized in the Roman
Catholic faith. We sent him to a Christian elementary school in Jakarta. We attended church
every week, and our sons also attended Sunday school.

    After Bryant completed the fourth grade, our family immigrated to the United States. lt was
a traumatic change and a difficult adjustment to a foreign language, culture, diet, climate, and
educational system. Because he had instruction and support from his ESL (English as a Second
Language) class, Bryant could be placed with his peers in the fifth grade at Pine Valley
Elementary School in Wilmington, NC. Mrs. Grigerick, his ESL teacher, was compassionate,
dedicated, and helpful to Bryant and taught him the language and skills required to survive and
thrive in his new environment. Because of this support and also his determination to succeed,
Bryant made remarkable progress in school.

    ln middle school, Bryant became involved in the Science Olympiad. He has always had an
interest in science and computers. Besides his school activities, he enjoyed soccer, baseball, and
swimming. During summer breaks, he spent most of his time participating in Vacation Bible
School, sponsored by various churches in our area. When he was older, Bryant served as a

Character letter for Bryant Bud i                                                            Page 1
                                                                            DEFENSE EXHIBIT
         Case 3:18-cr-00214-RJC-DSC Document 31-1 Filed 11/27/19 Page 1 of 39     1
Ady Budi
863 Royal Oak Way, Elgin SC 29045
803-608-2942~adybudi@yahoo.com


volunteer with these programs. ln high school, he continued to participate in positive and
productive activities. He played tennis for his school team and also joined the youth group at St.
Mark Catholic Church in Wilmington. During that time, Bryant went on a mission trip with his
youth group to Washington DC to visit an orphanage, where he entertained, encouraged, and
prayed with the orphans. This experience really touched him, as he realized how fortunate he
was to have parents who have loved him unconditionally. ln his sophomore year, Bryant had
the opportunity to take part in Summer Ventures in Science and Mathematics, a program for
academically talented students, who aspire to have careers in STEM (science, technology,
engineering, and mathematics). During his summer vacation, he also worked as a lifeguard at
Jungle Rapids Family Fun Park in Wilmington.

   After high school, Bryant continued with his education, majoring in computer and electrical
engineering at NCSU (NC State University). There he engaged in humanitarian work by
volunteering for food drives and by helping to build homes for needy families. From his
sophomore year until he graduated, he worked part-time as a hardware developer at Alcatel-
Lucent in Raleigh, a French global telecommunications company. He was also a member of the
IEEE (Institute of Electrical and Electronics Engineers), NCSU's Aerial and Terrestrial Robotics,
and the tennis club. After he graduated from NCSU, Bryant became professionally employed
with ABB (ASEA Brown Soveria), a multinational automation company. With this position, he
was well on his way to pursuing his intended career.

    Until he went off to college, Bryant lived at home with his family. Even after leaving home,
he stayed with us whenever he had time off from college or work. Throughout the years, Bryant
has displayed very positive character traits and values. He is a friendly, thoughtful, caring,
helpful, affectionate, and respectful person. Because of these character strengths, we have
called him "Angel" at home. I can share many examples of his positive traits. For instance;
whenever he has seen me doing a chore, either fixing the smoke detector or washing the dishes,
he has always offered to help. Bryant has been just as helpful to his mother, such as coloring
her hair, or helping her find a job. His genuine acts of helpfulness and kindness have touched us,
and we miss him so much! Because he is friendly and caring, Bryant has always had friends
wherever he has lived or traveled. He is easy to get along with, so he is well liked and loved by
many people.

    When my wife and I heard that Bryant was incarcerated, we were extremely shocked. How
and why could this have happened to Bryant? My head was spinning. For several days, we could
not sleep or eat. We couldn't believe that Bryant would have the desire or ability to commit this
offense. For the past several months, my emotions have been all mixed up. I have at different
times felt confused, forgiving, upset, disappointed, loving, shameful, and guilty. However, with


Character letter for Bryant Budi                                                              Page 2

        Case 3:18-cr-00214-RJC-DSC Document 31-1 Filed 11/27/19 Page 2 of 39
Ady Budi
863 Royal Oak Way, Elgin SC 29045
803-608-2942•adybudi@yahoo.com


the course of time, we have slowly adjusted to and accepted this unimaginable situation. Since
we have hope and trust in God, we have faith that God has a plan for Bryant.

    Since Bryant has always been active, he is using his time in jail in a constructive and useful
way. He has spent more time praying and reading the Bible and other inspirational books, and
he has joined a Bible study group. He is also taking a drug and alcohol awareness class every
day. Bryant has displayed responsibility and respect for others in jail as well. For instance; one
day Bryant borrowed a book from an inmate. Another inmate wanted to read the book as well,
so Bryant let him read it. However, when the original owner wanted the book back, Bryant
replaced the book in order to keep his promise to return the book and to avoid any conflict with
inmates.

    Honorable Judge: We can't provide you one hundred percent assurance (Perfection is only
for God.), but we can assure you at ninety-nine percent that Bryant won't break the law again in
the future. After knowing him his entire life, I can firmly state that Bryant is the kind of person
who always learns from his mistakes, especially this one! This offense is extremely out of his
character and set of values. Additionally, he realizes that this unfortunate experience has
caused us to suffer greatly. His love for his family will also act as a deterrent to breaking the law,
as he doesn't want to cause us any more pain.

    Since Bryant has been in jail, l have spoken with him frequently by phone. He has been
deeply sorry and sincerely regretful for this offense. He has also shown his love for God, his
Savior, and for his family and friends, whom he has disappointed. However, we, as his loving
family, are committed and dedicated to supporting him, and we will do whatever is required for
his rehabilitation.

    Your consideration of this letter in making a critical decision about Bryant's future is very
much appreciated.




Sincerely




Ady Budi



Character letter tor Bryant Bud i                                                                Page 3

         Case 3:18-cr-00214-RJC-DSC Document 31-1 Filed 11/27/19 Page 3 of 39
Case 3:18-cr-00214-RJC-DSC Document 31-1 Filed 11/27/19 Page 4 of 39
Case 3:18-cr-00214-RJC-DSC Document 31-1 Filed 11/27/19 Page 5 of 39
                                            By Millard K. T ves                                                                    sisting of several machines that tn
                                            Stall J,Vrita                                OLYMPIAD RESULTS                          gered each other.
                                                                                                                                      One of the event's highlights w
                                                Water-powered bottle rockets,            Five middle schools and three             the Bottle Rocket Launch. Studen
                                            bridge building and flying golf balls        high schools advanced to the              competed to see whose rocket, po
                                            all were part of what got a science          state competition, which will be          ered by water and air pressun
                                            competition off the ground Saturday          held April 23-24 at N.C. State.           could stay airborne the longest.
                                            atUNCW                                       HIGH SCHOOL DIVISION:                        Many rockets, including those
                                               More than 700 middle school and           Hoggard High School (first).              Cape Fear High School studen
                                            high school students from across             West Brunswick High School                from Fayetteville, had lots of lift.
                                            Southeastern North Carolina worked           (second), Laney High School                  Adrian Cruz, a 12th-grader, a
                                            in teams to compete in more than             (third).                                  Steven Holden, a ninth-grader, h
                                            30 science-based events at the Re-           MIDDLE SCHOOL DIVISION                    times of 5.1 seconds and 5.3 se
                                            gional Science Olympiad 2004 at the          (IN ORDER, FIRST THROUGH                  onds, respectively; with their ro
                                            University of North Carolina at              FIFTH): Shallotte Middle.                 ets created out of plastic soda bottl
                                            Wilmington.                                  Williston Middle, Myrtle Grove            and cardboard propellers.
                                               Many events consisted of some             Middle. Waccamaw Elementary                  "You just have to be inventiv
                                            type of contraption that students            and Clarkton School of                    Adrian said.
                                            built, including catapults for the           Discovery.                                   The event is usually only open
                                            "Storm the Castle" competition.                                                        students in New Hanover, Pend
                                            With five large rings set on the                                                       Brunswick, Columbus and Blad
                                            ground - in a row about 2 feet apart       lion a little to the right, then a little   counties. But because seve
                                            - students tried to catapult a ball into   to the left, until they got the ball in     schools from other counties, su
                                            the farthest ring.                         a ring.                                     as Cape Fear High School, w
Myrtle Grove Middle School student             Using fishing weights to flip the          "We worked hard building this, so        snowed in during their Seien
Bryant Budi examines a model of a heart     catapult's arm in the air, Thomas          we feel real good right now,"               Olympiad, they were allowed in S
during the Science of Fitness competition   Harper, an eighth-grader at Trask          Thomas said.                                urday's competition.
at Saturday's Science Olympiad held on      Middle School, and classmate Kevin            In Mission Possible, students built
UNCW's campus.                              Whitley kept nudging the contrap-          a domino-effect contraption con-                              SEE SCIENCE     I




                                                               \


                    Case 3:18-cr-00214-RJC-DSC Document 31-1 Filed 11/27/19 Page 6 of 39
                                                                     \




                                 ·vsn U! apew ·ssa,d uopôu!QV som: @ ¡46µildo::¡
Case 3:18-cr-00214-RJC-DSC Document 31-1 Filed 11/27/19 Page 7 of 39
              Thank you for coming to
              Camp E.D.G.E. VBS 2009
                   Harbor UMC

                  Join us June 28th for
                   Celebration Sunday
                      at 1 O:OOam!




                                                      ~ ,
                                                      il


                                                      ' '


Case 3:18-cr-00214-RJC-DSC Document 31-1 Filed 11/27/19 Page 8 of 39
Brett Morris
201 E Davie St
Raleigh, NC 27601
bmorris@artspacenc.org
919-821-2787

December 18, 2018

The Honorable Robert J. Conrad, Jr.
U.S. District Judge
Charles R. Jonas Federal Building
401 West Trade Street
Charlotte, North Carolina 28202


Dear Judge Conrad,

I am Brett Morris and I'm the Program Coordinator at Artspace, a non-profit gallery and
artist studio space in downtown Raleigh, NC. I've spent the last 5 years since
graduating from NC State University heavily involved in the arts scene in Raleigh with
the goal of creating opportunities for the community to learn about, interact with, and
create art.

I knew Bryant Budi while we were both at NC State. During our Freshman year (Fall
2009 - Spring 201 O), we both lived in the Honors Village and had dorm rooms a few
doors away from each other. We formed a fast friendship and would hang out on an
almost daily basis and ended up playing a lot of racquetball together.

Bryant is incredibly smart and talented, and I was drawn to him because of his kindness
and sense of humor. A specific instance where I saw Bryant (or Budi, as we liked to call
him) being kind actually occurred on the racquetball court and since then it became a
running joke. One night, a few of our friends had come along to play and after we had
rented our gear, he noticed that every racket except for his was in pretty bad shape. He
offered to trade his good racket for one of the crummy ones - seemingly insinuating that
none of us were any good and would need the nicer racket to keep up - which made the
rest of us crack up laughing. He didn't get it at first, because he wasn't thinking about
how that gesture would come across. He just wanted to help.

Another example of his kindness occurred either late in the Fall 2009 semester or early
on in the Spring 201 O semester, where he volunteered to host an exchange student in
his room in our dormitory. I don't recall exactly what the program was, but it think it
might have been something for high school seniors to get a sense of what living on
campus is like. Bryant generously hosted this student for several days, touring him
around the campus, letting him shadow his classes, and made sure that our group of
friends welcomed him into our circle - at one point, and I think it was at Bryant's
insistence, we showed the exchange student what college is all about - by packing a


                                                                                     DEFENSE EXHIBIT
     Case 3:18-cr-00214-RJC-DSC Document 31-1 Filed 11/27/19 Page 9 of 39                  2
ludicrous amount of people into a friend's compact car to take a late-night trip to Cook
Out.

While we have not been in touch for a number of years, I remember him fondly. I feel
that his actions were out of character, especially when I recall the Bryant I used to
know, to which the above anecdotes can attest. When his family reached out to ask me
to write this letter, I was happy to help.

If I can provide any further information to assist you in this matter, I can be reached via
the contact info listed above.

Sincerely,




-----~~
Brett Morris




    Case 3:18-cr-00214-RJC-DSC Document 31-1 Filed 11/27/19 Page 10 of 39
Giovanni Budi
                      se
863 Royal Oak Way, Elgin 29045
910-200-9358   grbudl@ncsu.edu




January 4th, 2019




The Honorable Robert J. Conrad, Jr.
U.S. District Judge
Charles R. Jonas Federal Building
401 West Trade Street
Charlotte, North Carolina 28202


Dear Judge Conrad:

    My name is Giovanni Budi, and I am the youngest brother of Bryant Budi. I am
currently studying Computer Science at NC State University (NCSU). I have also
worked as a research assistant for NCSU's College of Natural Resources for over a
year now. I have known my brother my entire life, and I can certainly say that he is of
strong moral character. He is kind, friendly, and always willing to help those around him.

     Bryant cares about his family very deeply. Throughout my life, my brother has
always been there for me. When I had a problem, he would always be supportive and
attentive to my needs. When I asked for assistance, he was the first one to offer a hand.
For example; Bryant helped me to adjust to my first year in college. During that year, he
was the first person to visit me. Since I was stressed with exams and the pressure to do
well, his visit gave me the moral support that I needed to continue my studies. When I
left my laptop charger at home, he drove six hours to bring my charger to me without a
single complaint or expectation of gratitude. When I had to interview a computer
scientist for a class, my brother was the one who helped me contact one of his friends.
Bryant has supported me throughout my life, and I am extremely grateful to have him as
my brother.

     I do not think the mistakes that Bryant has made portray my brother's true character.
He is supportive, understanding, patient, and hard working. He is easy to get along with
and has many friends. From my childhood, I remember a picture of Bryant and his
friends. With all of them wearing a "Budi Club" t-shirt, his friends held my brother up
high. His friendly nature is something I strive towards achieving. He would listen to other
people's problems. He would help his classmates out with homework and projects.
Everywhere he went, he would make friends. My brother is a loving person who deeply
cares about the people around him.




                                                                       DEFENSE EXHIBIT
     Case 3:18-cr-00214-RJC-DSC Document 31-1 Filed 11/27/19 Page 11 of 39   3
Giovanni Budi
863 Royal Oak Way, Elgln SC 29045
910-200-9358   grbudi@ncsu.edu




    I believe that my brother has also been a productive member of his community. He
was involved in a wide variety of activities in school. Bryant was on the honor roll,
played on the tennis team, and volunteered with different programs. When I was quite
small, I saw his picture displayed in the newspaper while he was competing in Science
Olympiad, and I felt quite proud. His interest in science also encouraged me to become
involved in Science Olympiad as well. ln addition to his excellence in school, Bryant
also took time to volunteer for multiple organizations. For example, he volunteered at
Vacation Bible School, the Red Cross, Habitat for Humanity, and food drives in our
area. My brother is a helpful and thoughtful person. He's willing to take himself out of his
comfort zone to assist other people. Therefore, I believe that Bryant has and will
continue to contribute a lot to his community.

     I hope that+have been able to accurately portray Bryant's true character to you. He
is really a remarkable person, who has influenced many people's lives in a positive way.
Despite his current offense, I still believe that my brother is an upright individual and a
valuable member of our community. lt is my sincere hope that you take this letter into
consideration at the time of his sentence. Thank you for your time.




Sincerely,




Giovanni Budi




      Case 3:18-cr-00214-RJC-DSC Document 31-1 Filed 11/27/19 Page 12 of 39
December 28, 2018
The Honorable Robert J. Conrad, Jr.
US District Judge
Charles R. Jonas Federal Building
401 West Trade Street
Charlotte, NC 28202
Dear Judge Conrad -
        My name is John Wagner, and I currently work as a transportation engineer with HN TB
Corporation in Raleigh, North Carolina. I attended North Carolina State University with Bryant from
August 2009 to May 2013. During that time, I spent time with Bryant on a nearly daily basis. We shared
a small number of classes, but the majority of our interaction was in our dorm or apartment. In addition,
Bryant and I were both members of NC State's Catholic Campus Ministry and attended weekly Mass
together on campus during that time.
         I met Bryant on my second day at NC State, on the way to the University's convocation
ceremony for freshmen. Our friendship over the next four years involved most of what you would expect:
attending sporting events, spending countless hours in the dorms playing video games, going on a spring
break trip with other friends - your typical "college buddy" activities. Bryant was one of my closest
friends, particularly during my freshman and sophomore years.
        Throughout college, I knew Bryant as a tremendous worker. When he was working on
schoolwork, his focus was unparalleled. He was comm itted to earning a job; he worked as a co-op for a
local company during our sophomore year. Bryant had interesting but wholesome ways of showing his
compassion and appreciation for others; for example, he called me needing a ride home because of car
trouble. Despite my assurance that I needed no favors or repayment for helping him out, I found a
cheesecake in my dorm fridge just a few days later that he brought by in thanks.
         Bryant's continued practice of his Catholic faith also made an impression on me. As I mentioned,
Bryant attended weekly on-campus Mass with me and a few other shared friends each Sunday. We also
attended events at NC State's Catholic student center throughout college. While conversations about God
or spirituality were rarities between us, I was encouraged to have Bryant as a friend sharing in my faith.
         After graduation, the friendship between Bryant and I was drawn apart due to our diverging life
paths. I continued at NC State to earn a Master's degree in civil engineering while Bryant traveled
around the country for work. I would occasionally receive postcards and pictures from Bryant about his
travels, but even those comm unications faded. I attributed this solely to the passage of time and typical
life changes post-college: new friends, career challenges, long-term relationships, and the like. I
underestimated the isolation that Bryant must have experienced in his life on the road for work.
        As a judge, I know you hold a high regard for the truth, as a good and moral man should. Judge
Conrad, I write this letter to tell you about the Bryant Budi that I truly knew. I do not truly know the
Bryant Budi of today, nor do I truly know the circumstances that led to his crime. What I truly know is
that Bryant Budi has the potential to be a hard-working, faithful, and thoughtful man. I know this because
I have seen it. I urge you to consider Bryant's history as you consider your sentencing.
Respectfully,

 ØJ~ª·          u)~
John A. Wagner


                                                                        DEFENSE EXHIBIT
     Case 3:18-cr-00214-RJC-DSC Document 31-1 Filed 11/27/19 Page 13 of 39    4
274.8 Gastonia Hi ghway • Lincolnton, NC 28092• Phone: 7()4 .. 580-l.018 •
E-M ail: esmith@lincohKounty.org




Date:          12/21/2018


The Honorable Robert]. Conrad.jr,
u .S. District Judge
Charles R. Jonas Federal Building
401 West Trade Street
Charlotte, North Carolina 28092


Dear Judge Conrad

My name is Ethan Smith, I work as a Software Developer for the Lincoln County Department of Social Services. I was a
close friend and co-worker of Bryant Budi's in our time together at North Carolina State University, and in light of Bryant's
recent situation I would like to give my opinion as to his character.

Receiving the news of the charges against Bryant from his father was genuinely one of the most shocking moments of my life.
Due to nature of his job at the time and significant travel, Bryant and I have not been very close in the years after our
graduation in 2014 apart from two meet ups or the occasional exchange of messages via text or online. However, during our
time in school Bryant was extremely outgoing, caring, and wanted the best for me. I was always rather introverted and
Bryant would go out of his way to make me feel included. In my sophomore year I trouble finding an internship in school.
Bryant ceaselessly campaigned his boss and co-workers at the time to get me an interview and eventually an electrical
engineering internship at Alcatel-Lucent that lasted for two years. Without him being there for me, I don't think I would be
in the position I am today. Outside of work Bryant was extremely hard working and always trying to go the next step to
prepare for his future. Through extra projects for school or just for the sake of learning, he was always seeking to better
himself.

So you can see why I struggled with the news of Bryant's current situation. Just a few months ago I noticed that it had been
awhile since I had heard from him and reached out via text/social media wishing him well and received no response. I
suppose I have my answer as to why, and it's the farthest thing from what I could have imagined. I don't know what led
Bryant down the path he took, but I just want to re-emphasize that the current situation he is in is completely out of
character for the bright, goofy, career driven engineer that I know.

Thank you for your time.

Sincerely,




Ethan Smith




                                                                                                                 DEFENSE EXHIBIT
                 Case 3:18-cr-00214-RJC-DSC Document 31-1 Filed 11/27/19 Page 14 of 39                                 5
The Honorable Robert J. Conrad, Jr.
U.S. District Judge
Charles R. Jonas Federal Building
401 West Trade Street
Charlotte, North Carolina 28202


Dear Judge Conrad,


I'm Fatima Beganovic and live in Salt Lake City, Utah. I am recently unemployed, but I have worked as a
Team Manager at Sleep Number. My address is 2010 South 2600 East Salt Lake City, Utah 84108. My
phone number is 801-706-2545. I met Bryant Budi trough his relationship with my daughter Edina
Beganovic. Bryant was Edina's boyfriend for almost 3 years and when he would visit Edina, he would
stay in our house. On some occasions he would stay 10 days, sometimes less. Bryant is very quiet,
respectful and caring person. I would make meals for all of us and he would always offer to help me with
anything that he could. He would to help with washing dishes since he insisted to help at least with
something. I always felt safe and comfortable around Bryant.

Bryant was raised in a family where you respect and help any and everybody you can help. I know what
happened is a big embarrassment for him and his family because he was raised to respect and help any
and every body not to hurt anybody. This puts a shame on him and his family as a whole. I wish Bryant
was more open to talk about any issue that he had with this person instead of doing what he did. I don't
know what was going on between him and the person he was living with but he should at least talk to
his family and ask for advice.

Bryant is very caring and thoughtful person toward his family and friends .He always talk with respect
about everybody. He would call his family and talk to them when he was staying with us. I know if you
would ask him to do anything he would do it for you. I remember when my daughter Edina told me that
he offered her to pay of her student loan completely and she has over $30,000 in student loans. Edina
rejected his offer saying this is my student loan and I don't want anybody to pay off my loan I will do it
myself. I told Edina on this time that I'm very positively surprised by his kindness.

I know if Edina accepted he would pay off her loan, also I know if I asked him to give me money or help
me with anything he would do it. He is just a very nice, kind, and caring person.

He was always working I remember him saying that he doesn't like to be unproductive. Bryant has very
strong work ethic. I know that Bryant was very productive and he will be for the society.

Knowing Bryant I think he doesn't deserve this high sentence, he shouldn't be spending more than five
years in the jail. Knowing Bryant this experience will have taught him that he will be better human being
, son, brother, friend, and a better member of the society.




                                                                        DEFENSE EXHIBIT
     Case 3:18-cr-00214-RJC-DSC Document 31-1 Filed 11/27/19 Page 15 of 39    6
Sincerely,




Fatima Beganovic




      Case 3:18-cr-00214-RJC-DSC Document 31-1 Filed 11/27/19 Page 16 of 39
Stephen Swisher
5107 Reserve Dr. NE
Atlanta, GA 30319
(910) 550-8690




January 21, 2019

The Honorable Robert J. Conrad, Jr.
U.S. District Judge
Charles R. Jonas Federal Building
401 West Trade Street
Charlotte, North Carolina 28202

Dear Judge Conrad,

My name is Stephen Swisher. I'm a 2nd Assistant Director and Unit Still Photographer for the professional
Film and Television industry, and I've known Bryant Budi since 2005, where we met as Freshman at John
T. Hoggard High School.

One morning, I was struggling to complete my Geometry homework before class. I had stayed up late
editing a video I was making instead of doing my homework. Bryant saw me, and without hesitation, sat
down and walked me through each problem step by step, not only helping me to finish on time, but
tutoring me along the way. He did this before asking my name or a single question about myself. That's
just the kind of person Bryant is.

I was an average student across the board. While I took mostly electives and the minimum required
classes, focusing the majority of my time playing with computers, cameras, and video games, Bryant was
a model student. He was extremely dedicated. He enrolled and excelled in nearly every AP course
available. He participated in various clubs and honor societies, and all while competing for the school
tennis team.

Coming from a line of smart, successful, siblings, he was well known and highly regarded by the students
and faculty at school. He was never absent, never cheated, or even got in a single argument. No matter
how much work he knew he had to do, he would always make time for his friends, and do whatever they
wanted to do. He always put other's needs before his own. He's a friend to everyone, and one of the few
people in this world I've known would always answer the phone when I called, no matter the time or
circumstances.




                                                                                            DEFENSE EXHIBIT
                                                                                                  7
            Case 3:18-cr-00214-RJC-DSC Document 31-1 Filed 11/27/19 Page 17 of 39
Bryant's family is extremely important to him, and although very loving, his parents were quite strict and
private. He never spoke it, but it was clear he often felt pressured to live up to the high accolades of his
elder brother and sister. So, he took his studies very seriously, constantly pushing and holding himself to
a very high standard.

Shortly after college, Bryant's degree and work experience earned him a great job on the west coast. We
spoke less frequently, but when we did, he enjoyed the work he was doing and was happy to be working
steady and making good money. He always spoke positively. I've never heard a negative word leave his
mouth. With Bryant being an introvert though, I could tell the distance and constant travel was tough on
him socially.

Bryant is an honest, kind, hardworking, loyal, and polite friend, but his best trait will always be his
selflessness. He could never say no to anyone, and would do anything to help others before himself.
However, he's always been too proud or embarrassed to ask for help himself, or admit when he's taken
on too much. He'd never want to burden anyone else with his problems or foibles, and it's a weight he's
always carried.

His only flaw is the pressure he puts on himself, and his inability to reach out for help. A flaw which, in
this case, led him to make a terrible mistake. Bryant is not a dangerous man, or a criminal. He's a human
being who let his emotions push him into this heinous action, and I believe he needs desperate help with
his mental health, and a support system, not a jail cell.

Bryant's entire life, he has been a benefit to society, and I don't believe one horrible mistake like this
could ever change that. N o matter the verdict, I know he will continue to work hard for the betterment of
himself and society. I would not be the success I am today without the friendship of Bryant Budi. Being
raised by a single, working mother, he was there for me every time I needed help when I had no one else
to ask, and I graduated with honors because of him. In the near 15 years I've known him, he's shown me
nothing but unconditional generosity, and I can only hope that I've equally payed that kindness forward
today.


Sincerely,

               -~
                .~~7
             ~
Stephen Swisher




             Case 3:18-cr-00214-RJC-DSC Document 31-1 Filed 11/27/19 Page 18 of 39
Dear Judge Conrad,

I am writing this letter in order to provide you with my personal insight on Bryant Budi, as a
brother, a friend, and a person in general. To introduce myself, my name is Stevan Budi, a
surgical resident who is training at WVU currently. Being Bryant's oldest brother, it goes
without saying that I have known him all of my life. He is far from perfect but hopefully by the
end of this letter, you will agree with me that he is a genuinely caring, compassionate, and
thoughtful individual.


I am honored to have known and have been Bryant's brother for all of these years; I could not
have asked a better person to have been my brother. All this time, I was able to learn from
him the meaning of patience, kindness, and compassion through his actions. Out of all the boys
in the family, he is the person that everybody can rely the most. He is the type of person that
would spend a whole day shopping with my mom or spending his whole afternoon explaining
patiently to my dad on how to set up the internet in the house; something that none of the
other brothers would rarely do. One particular recent example that stood out for me is when
my second younger brother, Raymond, was looking for a job right after college. As always
being aware of the needs of other people, Bryant took it upon himself to look for job openings
and asked my younger brother to send him his most current resume so that he could edit it.
The fact that he spent what little free time that he had to help out his brother without being
asked to do so showed how genuinely kind and caring he is as a person.

Bryant is not only a great brother but he is also an amazing friend. Like any great friend, he has
there for me through my ups and downs in life. ln particular, he was there for me during the
lowest period of my life, which was right after I graduated from college. After failing to obtain
an admission into medical school, I became clinically depressed. At that time, nobody knew
that I was struggling with depression. However out of everybody that I knew, only Bryant
noticed that I was not being myself. He called me every day, checking on me and keeping my
mind of from medical school. He even urged my parents to come visit me in Philadelphia where
I was at that time, which they did. Looking back now, I am not sure how I would have gotten
through that period of time of my life without the support of Bryant.

I sincerely hope that you take my letter along with the rest of the character letters in
consideration when making your decision. Bryant Budi is truly a kind-hearted and
compassionate individual who is perceptive to the needs of others and goes out of his ways to
help others. Thank you again for your time and consideration. If you have any
questions/concerns, please do not hesitate to contact me anytime at your own convenience at
{803)-272-2275 or sb0114@hsc.wvu.edu


Sincerely,




Stevan Budi


                                                                      DEFENSE EXHIBIT
    Case 3:18-cr-00214-RJC-DSC Document 31-1 Filed 11/27/19 Page 19 of 39   8
683 Seven Lakes North

West End, NC 27376

December 14, 2018




The Honorable Robert J. Conrad, Jr.

U.S. District Judge

Charles R. Jonas Federal Building

401 West Trade Street

Charlotte, North Carolina 28202



Dear Judge Conrad:

   My husband and I are retired teachers, originally from Connecticut, and we have lived in
North Carolina around twenty years. I was an English as a second language teacher in
Wilmington when I first met Bryant Budi in August of 2001. Having just immigrated with his
family from Indonesia, Bryant was placed in the fifth grade at Pine Valley Elementary School. It
was my responsibility to teach him English and to give him support as he experienced the
traumatic adjustment to a new language, culture, and educational system. I was impressed with
how quickly and smoothly Bryant adjusted to his new life in the United States. He was a very
cooperative and motivated student. Learning English quickly, Bryant showed academic progress
in all areas, and his conduct was exemplary.

   Through the years, we remained close to Bryant and his family. The Budi family really
impressed us with their resilience, adaptability, faith, and determination to succeed in this
country. Whenever we visited them, I especially enjoyed talking to Bryant. He told us about his
plans and aspirations, and I enjoyed looking over his essays and resumes. He always listened
respectfully to any suggestions for improvement. One of our most memorable times with Bryant
was on August 8, 2010, when he celebrated his nineteenth birthday. Since his parents and




                                                                                         DEFENSE EXHIBIT
    Case 3:18-cr-00214-RJC-DSC Document 31-1 Filed 11/27/19 Page 20 of 39                      9
brothers were all in Indonesia, we contacted Bryant and asked if he and his friend would like to
go out to a restaurant for his birthday. He happily accepted, and we all had a great time.

     We are very pleased that we are considered a part of the extended Budi family. We
attended with pride Bryant's and his brothers' high school and college graduations. We were
very proud of Bryant when he graduated from NC State with a double major in computer and
electrical engineering. Likewise, we were not surprised when Bryant landed a promising job
with a large productive company. He was well on his way to professional achievement.

   However, my husband and I were both totally shocked when we heard of Bryant's arrest.
This offense was completely out of character with the young man that we have known for the
past seventeen years. Furthermore, there is nothing in Bryant's family background that would
have led him to commit this crime.

    Going forward, we firmly believe that Bryant is re-evaluating his values and life's goals. I
spoke to him in November, and he said that the "Twelve Step Prayer Book" that we had sent to
him was helping a lot. I believe that he is also attending Bible study, which should strengthen
his faith and determination to turn his life around. We feel assured that Bryant will display the
same resilience, adaptability, and will to succeed that he showed years ago when he first arrived
in this country. Given the opportunity and support, we are confident that Bryant will rehabilitate
and go on to lead a purposeful and productive life.

   Thank you for your consideration of this letter in determining Bryant Budi's future.



Sincerely,




    Case 3:18-cr-00214-RJC-DSC Document 31-1 Filed 11/27/19 Page 21 of 39
Taariq Watson ql
200 Castlewood Dr. Apt 622
Salisbury, NCQß147
910~685-65 ll.it,.f.


January 5, 2019:

The Honorable Robert J. Conrad, Jr.
U.S. District Judge
Charles R. Jonas Federal Building
401 West Trade Street
Charlotte, NC 28202

Dear Judge Conrad:

        My name is Taariq Watson and I work for an electronics recycling company in Salisbury,
NC. I first met Bryant Budi in 2002 as we were starting middle school together and I consider
Bryant to be 0110 of my good friends. Bryant and I attended the same middle school and high
school in Wilmington, NC and we had many of the same classes together. In high school, Bryant
and I also participated in the some of the same after school activities, such as the Science
Olympiad Team and the Math Team. Bryant and I graduated from high school in 2009 and then
we went off to different colleges. Our paths diverged from that point and we lost contact for a
period of five years or so. After I had graduated from Duke University and moved to the
Charlotte area, I found out that Bryant was living in the area as well. Bryant and I were never
able to reconnect before the incident that Bryant is involved with.

        During the time that I knew Bryant in middle school and high school, Bryant was a very
kind, easy-going and thoughtful person who was fun to be around. Whenever Bryant and I had
the same class together, we made sure to sit near each other when we could. We loved working
together on group projects in class and solving math equations in our time after school with the
Math Team. We enjoyed talking about video games and what girls we wanted to take to prom.
We dreaded our AP Calculus homework but worked our tails off to earn A's in AP Physics.
Bryant always talked highly of his older brother, Stevan, and how much he appreciated his
parents putting him on a path to success. My favorite memory of Bryant is when we competed in
the Duke Math Meet in our senior year of high school. Bryant's brother, Stevan, was attending
Duke at the time and was a very gracious host to Bryant and I by showing us around the campus
when we weren't; competing in the problem solving competitions. Both Bryant and I thought it
would be splendid to attend such a prestigious university together and potentially become




                                                                  DEFENSE EXHIBIT
  Case 3:18-cr-00214-RJC-DSC Document 31-1 Filed 11/27/19 Page 22 of 39 10
roommates. We truly enjoyed the experience of being away from home and having fun with our
teammates in the Duke Math Meet competition.


       The crimes thatB ryant has been charged with are very serious and should not be taken
lightly. However, these actions are completely out of character for the Bryant Budi that I have
known for so long. During our school days, I did not know Bryant to get angry or act out
violently. Bryant wasn't the type of person to cause drama or conflict and he could get along
with just about anyone. I strongly believe that Bryant knows that he has made a huge mistake
and that he is willing to accept the consequences. I am very confident that Bryant will return to
being a productive member of society once he is released from prison. Bryant has a bachelor's
degree from North Carolina State University and I am strongly believe that he can put his
knowledge to use in the right circumstances. When I met with Bryant in the Mecklenburg
County jail in November 2018, he told me he was spending his time reading and learning
Spanish from his fellow inmates in return for teaching them words in Korean. I am very certain
that Bryant will spend his time productively while incarcerated. To that end, I humbly ask Y our
Honor to show mercy on Bryant when he is sentenced.



Respectfully,




Taariq Watson




  Case 3:18-cr-00214-RJC-DSC Document 31-1 Filed 11/27/19 Page 23 of 39
                                         Kartika Gunawan
                                        863 Royal Oak Way
                                          Elgin SC 29045
               th
 December 18     ,   2018



The Honorable Robert J. Conrad, Jr.

 U.S. District Judge

 Charles R. Jonas Federal Building

 401 West Trade Street

 Charlotte, North Carolina 28202



 Dear Judge Conrad;

       My name is Kartika Gunawan, the mother of Bryant Riyanto Budi. I have four sons, and
Bryant is my second son. I arrived from Indonesia seventeen years ago to Wilmington, North
Carolina due to relocation with my husband's job. I became a United States Citizen on
September 23, 2011. I worked in the Child Nutrition Department with New Hanover County
Schools in Wilmington for eight years. ln 2017, I moved to South Carolina, where I am now
working in the hotel hospitality and restaurant business.

   As parents, we raised our children in the Roman Catholic Faith. My favorite activity during
the summer was bringing all of my children to the Vacation Bible School that several of the
churches offered, week after week. After they grew too old to enroll in the programs, they
became volunteer assistants.

    While we were living in Indonesia, when Bryant was a young child, our family went away to
 a resort for the weekend. The children had fun swimming in the pool and playing in the
 playground until Bryant got stung by a bee. His face became swollen and painful. Bryant
 exclaimed that he never wanted to come back to that resort because he did not want that bad
 experience to happen again. This incident displays Bryant's character to try to learn from an
 unfortunate situation and resolve not to repeat it. Bryant was also protective of his younger
 brothers. When we were on our vacation in Bali, Bryant always took care of his youngest
 brother and watched him playing and swimming in the pool.

    When he was a teenager, Bryant joined our church youth group. During the summer, he
took a mission trip with his youth group to another church in Washington DC, where he helped
out with orphan children. When he prayed with them, he cried because he felt so much
compassion for them. On another occasion, I went to pick him up at the library, where he was
a volunteer. As we were leaving, Bryant saw a woman whose car was stuck and wouldn't move
in the rainy weather. Bryant immediately got out from our car and helped her push her car to a
safe place in the parking lot.


                                                                       DEFENSE EXHIBIT
   Case 3:18-cr-00214-RJC-DSC Document                                       11
-----------------    -------     Page 1 31-1 Filed 11/27/19 Page 24 of 39
                                          Kartika Gunawan
                                         863 Royal Oak Way
                                           Elgin SC 29045

    As an adult, Bryant continues to be caring and helpful. Last year when I had difficulty
breathing, Bryant helped me get out of the apartment and take some fresh air. He helped me
get some deep breaths until I could breathe better. He always told me that anytime I needed
help, he would be there for me. When he visited us, he gave his time helping me with different
tasks, which ranged from dyeing my gray hair ,to cooking and baking cupcakes. He usually
offered his help before I could ask for it. He has always been respectful to me as his mom, and I
am thankful and blessed that Bryant is my wonderful son. Since Bryant was arrested, he has
spent more time praying and reading the Bible. ln fact, he has joined a Bible study group. I
strongly believe that Bryant will learn from this unfortunate experience and will become a
good, trustworthy citizen in the future.




Sincerely




~-
Kartlka Gunawan




    Case 3:18-cr-00214-RJC-DSC Document
                                  Page 2 31-1 Filed 11/27/19 Page 25 of 39
Raymond Budi
4848 Pin Oak Park Apt 606 • Houston, TX 77081
rbudi@ncsu.edu • (910) 386-8762

January 4, 2019



The Honorable Robert J. Conrad, Jr.

U.S. District Judge
Charles R. Jonas Federal Building

401 West Trade Street

Charlotte, North Carolina 28202



Dear Judge Conrad:


        My name is Raymond Budi, Bryant Budi's younger brother.I have been working at Cognizant, a

multinational corporation, as the UAT Test Lead underthe Quality Assurance department for two and

a half years. My present assignment is in Houston, Texas.
        I have known Bryant all of my life. As my older sibling, Bryant has taught me a lot and has been a

great role model. My brother is significant in my life in a number of ways. He is my best friend, and has

always been available when I've needed help. Since he has such a positive, uplifting attitude on life, I

know I can always count on him to cheer me up when I'm feeling down. He is a family man first and

foremost, who is willing to do anything to help his family without acknowledging his own needs.

        Bryant is a very thoughtful and caring person. He is very kind towards everybody and treats

them with respect. Bryant has always made friends easily, so he has a number of great, supportive

friends. When I had a difficult time adjusting to my first couple of years in school, Bryant was there for

me with his protection, support, and encouragement. Another example of his devotion to his family and

friends is that he always found time to visit them, even though his job required him to travel across the

country frequently. Taking time out of his busy schedule, Bryant was the one who helped me move to

St. Louis, Missouri for my first job out of college, and he showed me around the area as well. He has

been a great support since our childhood, which has carried into our adult lives.

        My brother is also a compassionate and generous person. He has helped me and others with

problems at school and at his workplace, and has done volunteer work as well. As an example, during

my first year at NCSU, Bryant encouraged me to come with him to join the Service Raleigh program, in



                                                                     DEFENSE EXHIBIT
    Case 3:18-cr-00214-RJC-DSC Document 31-1 Filed 11/27/19 Page 26 of 39 12
which NCSU students have opportunities to volunteer with different organizations. As a result, Bryant

and I continued as volunteers until we graduated from NCSU.

        Bryant is very hard working and always ready to lend a helping hand. He is usually the one who

helps my parents around the house, by cooking with my mom or doing yard work with my dad, while I

lounge around the living room with my younger brother. Because we were both at NCSU at the same

time, I observed firsthand Bryant's strong work ethic. He achieved academically, graduating with difficult

double majors in Electrical and Computer Engineering. I reached out to Bryant every time I had

questions or problems with my school work since I knew that he would be willing to help me out.

Additionally, during most of his time at NC State, Bryant was involved with a work co-operative, where

he had to balance working at professional companies (Longent, LLC and Alcatel-Lucent) with his studies

as a full-time student. This achievement was an impressive feat that I was not able to do until late in my

junior year. After his graduation, Bryant became a productive employee for ABB, a multinational

automation company. He was definitely on his way to a promising career.

        I am certain that this unfortunate experience has taught Bryant a valuable lesson. I have talked

to him since his arrest both via phone and video conference. He has shown remorse for his actions. I

hope that you have mercy on my brother and give him a second chance, as I am a firm believer that

second chances can lead to success. I know that this one mistake does not reveal who he is as a person. I

have never seen Bryant repeating the same mistake. Therefore, I can vouch and swear by my life that

Bryant will never do something like this again! Furthermore, when Bryant is released from jail, I strongly

believe that he will be a responsible and productive member of our workforce and society again.

        Thank you for your time in reading this letter and in considering my comments.



Sincerely,




Raymond Budi




    Case 3:18-cr-00214-RJC-DSC Document 31-1 Filed 11/27/19 Page 27 of 39
                                     David Vanleeuwen
              10105 Rodeo Dr, Waco, TX, 76712 · 919-426-2999 · vanleeuwen.david@gmail.com




December 16, 2018

The Honorable Robert J. Conrad, Jr
U.S. District Judge
Charles R. Jonas Federal Building
401 West Trade Street
Charlotte, North Carolina 76712

Dear Judge Conrad,

I have been friends with Bryant Budi since our freshmen year in college at North Carolina State
University in 2009. We met at a freshmen event at our university's Catholic church. I quickly
discovered that Bryant and I were in the same program - Electrical and Computer Engineering.
Throughout undergrad we spent a large amount of time together, both in and out of school.
After graduation in December of 2013, I moved out to Waco, TX with-my fiancé to work as a
Software Engineer at Space Exploration Technologies (SpaceX), while Bryant began work at
ABB.

Bryant has been a fantastic friend to me. Though we have not been able to spend much time in
person together in the past few years, he is my only friend that has come visited me in Texas.
He came out multiple times to visit, including my bachelor party in Austin. We would text
multiple times a week, and we would talk on the phone every couple of months. Bryant would
send post cards from all the places that he was visiting. While living in St Louis, Bryant travelled
out to Raleigh, NC for my wedding. I believe I have known Bryant very well.

Bryant is an extremely thoughtful person. When my wife and I were travelling to St Louis,
Bryant gaye up his bed and slept on the couch so that we could get a good nights sleep. Not
many of my friends would give up their beds to us when travelling into town, and it shows great
kindness.

I believe Bryant is an extremely productive member of society. He is a smart, hardworking
engineer that has done the right thing no matter how difficult. While at NC State, Bryant was
able to do a part time internship while taking classes. He excelled both in his work and classes
even with such a demanding program.

I have been extremely surprised by Bryant's actions in this case. They are way out of character
from what I know of him. I could not believe it when I heard what he had done. I believe it is
extremely unlikely for Bryant to break that law in the future because he has always been great



                                                                     DEFENSE EXHIBIT
    Case 3:18-cr-00214-RJC-DSC Document 31-1 Filed 11/27/19 Page 28 of 39 13
at learning from his mistakes. When studying Engineering at NC State, when Bryant would make
a mistake, he would never make the same or a similar mistake again.

I believe that Bryant has learned that what he has done is wrong and fully expect that he could
become a fully productive member of society in a reasonable amount of time.



Sincerely,




David Vanl.eeuwen




    Case 3:18-cr-00214-RJC-DSC Document 31-1 Filed 11/27/19 Page 29 of 39
Dear Judge Conrad,

My name is Peter McAnulty and I am a former classmate and friend of Bryant Budi. I
attended NC State University for my undergraduate studies from 2006 to 2010.
During my senior year at NC State, Bryant was an incoming freshman that I got to
know over the course of that year. While at NC State, I was very involved in the
Catholic Campus Ministry and I became the leader of the group in my senior year.
During this time, Bryant was part of a freshman friend group that was the most
involved in our Ministry. We would normally see each other at church on Sunday
and throughout the week, as he also attended many of the functions, such as socials,
service projects, and spiritual events.

After graduating from NC State with my engineering degrees, I moved to Virginia
where I worked for Merck, a pharmaceutical company, as a process engineer. I have
since held various roles throughout the company and am still currently working for
Merck in the Philadelphia area.

While living in Virginia, I would come back and visit friends in the Raleigh area,
including Bryant. During my visits I was able to get to know Bryant even more and I
found that although Bryant was introverted, he was a loyal friend who was always
quick to make a joke when engaging with others. While his introversion gave him
some entertaining quirks, I thínkhís lack of'partícípatíonín social norms may have
confused others. Bryant's lack of social norms and introversion made it more
difficult for him to connect with others that did not understand him. These qualities
may have led to a misunderstanding with his roommate and ultimately led him
down the path in this current issue.

In order to better convey the Bryant Budi that I got to know, I want to provide an
example of his true character. The best example of the thoughtfulness and kindness
that Bryant encompasses occurred at my wedding. When my wife and I were
married in 2013, Bryant attended our wedding. To our surprise, we opened up a
present that contained a MacBook Pro computer (that I am currently typing on). We
couldn't understand who would give us such a present. The name. on the card
indicated it was a mutual friend with Bryant that bought the gift, leading us to
believe, for years, that someone else gifted us something so extravagant. Later on,
we found out that Bryant had actually gifted us the computer. Our mutual friend told
us he was unable to provide a gift due to financial reasons. So on our wedding day,
Bryant handed him the wrapped present and said to say it was from the mutual
friend and not himself, as he did not want the friend to show up empty-handed. Not
only did Bryant not want to take credit for the gift, but he would rather see someone
else feel fulfilled than himself. This generosity from a recent college graduate and
the humility of Bryant are two gifts that can probably best speak to his character.

I have not kept in touch with Bryant much of the last 5 years and cannot speak to his
current lifestyle that led him down this path to make a poor choice. The Bryant that I
knew from 2009-2013 had the support around him from his friends, family, and

                                                                  DEFENSE EXHIBIT
 Case 3:18-cr-00214-RJC-DSC Document 31-1 Filed 11/27/19 Page 30 of 39 14
faith to be a good person. If these pieces still exist in his life, I have no doubt that
Bryant can make better choices that will benefit those around him and society at
large.




Peter McAnulty




Case 3:18-cr-00214-RJC-DSC Document 31-1 Filed 11/27/19 Page 31 of 39
December 13, 2018

The Honorable Robert J. Conrad, Jr.,US District Judge

Charles R. Jones Federal Building

401 West Trade Street

Charlette, NC. 28202

Dear Judge Conrad,

I was Bryant Budi's immediate supervisor at ABB for nearly five years. Bryant was part of my
fifteen-person team responsible for delivering service that installed, commissioned, and
integrated complex computer control systems to a broad range of industrial customers. During
the time Bryant was on my team he demonstrated very strong technical skills and an ability to
work as part of a team. While Bryant's personality style is introverted which resulted in his very
quiet demeanor I felt I knew him as a smart, technically skilled worker with a keen sense of goal
setting.

Bryant's time on my team allowed him to demonstrate a gentle sense of working with others. I
never knew of him raising his voice to others or getting into arguments. He was a very good
team member and fit into all work situations I placed him. He was always devoted to hard work
and a dedication to getting the job done. I considered him to be a productive member ofmy team
and society in general. I recall a time when he shared his vacation pictures with me and he talked
about his trip with family. Bryant also talked about his girlfriend who he liked to spend time
with. He had a good future with us and was growing his professional career.

I was shocked when I heard the news of Bryant's offences. It seems to be so far out character for
him. I still can't believe the mild-mannered person I knew could have orchestrated such offences.
I remember the times I took him to dinner when I met him at various work assignments around
the country and he was this meek quiet person that had exceptional technical skills and a bright
future as an engineer.

I'm sure Bryant feels remorse for his actions. Pleading guilty is likely how he is beginning his
journey ofremorse, so he might one day rejoin society as a productive member as he was when
he worked for my team. I believe he has good character and values as a person. Please find it in
your heart to consider leniency in sentencing.

Thank you very much for




5852 Westlake Loop

Keizer, OR. 97303


                                                                        DEFENSE EXHIBIT
     Case 3:18-cr-00214-RJC-DSC Document 31-1 Filed 11/27/19 Page 32 of 39    15
John Nardini, Ph.D.
1216 Athens Drive, Unit B
Raleigh, NC 27606


December 14, 2018

The Honorable Robert J. Conrad, Jr.
U.S. District Judge
Charles R. Jonas Federal Building
401 West Trade Street
Charlotte, NC 28202

Dear Judge Conrad,

My name is John Nardini, and I am currently a postdoctoral scholar at the Statistical and Applied
Mathematical Sciences Institute (SAMS!) in Durham, NC. I am writing this letter on behalf of
Bryant Budi, whom I have known for the past nine years, ever since we both began our
undergraduate studies at North Carolina State University (NC State) together. Over the next four
years, I was in constant contact with Bryant, as we would play racquetball, attend church, and
meet with friends together routinely. We maintained our friendship after graduation, as Bryant
visited me in Boulder, Colorado several times when I was there for graduate school.


I understand that Bryant is currently under trial for attempted possession of radioactive material
with intent to cause death or serious bodily injury to another person. I was shocked when I first
read the reports about his arrest in the news, as I did not think that this act fit with Bryant's
personal nature. For instance, I once told Bryant during college that I did not want to spend a
long weekend alone when everyone else went home to their families (I am from New
Hampshire, which was too far to travel to for a long weekend). Bryant immediately invited me to
stay with him, and I ended up spending that weekend with him and his family in Wilmington.
There he was sure to show me around town and meet some of his high school friends.


This experience and many others during our friendship have shown me that Bryant is a
considerate person who values the people in his life. I know Bryant as a person who is always
willing to lend a hand, and I consider him my good friend. He has a great sense of humor and
always makes those around him smile. These characteristics are why I believe that this current
offense is out of character for him. I am not sure how he got in his current situation, but I have
no doubt that he has learned his lesson and will be an upstanding citizen when he is released.


Sincerely,




John Nardini


                                                                       DEFENSE EXHIBIT
    Case 3:18-cr-00214-RJC-DSC Document 31-1 Filed 11/27/19 Page 33 of 39    16
Hon. Judge Conrad,

        My name is Paul Kender.        I am a chemical engineer by trade, and more

specifically I work in the field of process automation. I have known Bryant Budi for 4 or 5

years now. We used to work together at ABB. I've remained friends with most of my

colleagues since leaving the company. I 've traveled with Bryant to customer sites across

the US, and I have worked overtime with him, dined with him at lunch and dinner, and I

know him very well. I was one of the senior engineers who trained him. Needless to say,

I was so shocked when I heard he'd been arrested that I didn't believe it, I thought it was

outrageous gossip until I saw him on the Mecklenburg County site listed as an inmate in

custody.


        Bryant is a good kid. He was better at following all the rules at work than I was.

He's a Christian, close with his family, throroughly dependable at work and outside of

work. He's been a good friend to me. After all this time, it's still pretty unbelievable what's

occurred, especially considering it was Bryant.


        I don't know what was going on between him and his roommate for things to get

to this point, but it must be pretty extreme. I haven't pressed him for details about it, in

fact I 've instructed him not to discuss the matter with anyone besides his attorney until his

trial is over.   I do know it is hands down the dumbest thing he's ever done.           I have

managed to be supportive and not poke fun at his foolishness, but it is indeed staggering.


        I've never been a judge, but I know it must be a pretty difficult job. First you must

determine what happened, whether someone is guilty or not, even though you weren't

there when things happened. Next you have to decide the appropriate punishment for

the crime. Wrapped up in that, is the enormous responsibility of keeping the community




                                                                         DEFENSE EXHIBIT
     Case 3:18-cr-00214-RJC-DSC Document 31-1 Filed 11/27/19 Page 34 of 39     17
safe, somehow determining who is going to remain a threat to public safety and who is

capable of being rehabilitated. I know Bryant has been charged with a serious offense,

but I don't think he's had so much as a parking ticket prior to this. I think the chances of

him commiting a crime of any sort after he's released are pretty much nonexistant.

know he feels enormously ashamed and embarassed for his family.


       Bryant was out in California working, and he came up to see me in Oakland while

he was out here working. We spent Memorial Day weekend together, the weekend

before he was taken into custody. I cannot help but wonder if I somehow failed him as

a friend since he felt unable to confide in me what was going on. I would've liked an

opportunity to talk some sense into him and set him straight.


       Your honor, I humbly ask you show Bryant some mercy. If I didn't know him to be

a good man, or thought it was likely he would do something like this again I would not

write to you asking for leniency. Please take what I've written into consideration before

passing judgement on him.


       If you have any questions about him or me, feel free to contact me.


                                          Respectfully,




                                          Paul Kender

                                          9327 Peach St.

                                          Oakland, CA 94603

                                          614.589 .8593
                                          paul.m.kender@gmail.com




    Case 3:18-cr-00214-RJC-DSC Document 31-1 Filed 11/27/19 Page 35 of 39
                                                        1401 Stonington Drive
                                            Wilmington, North Carolina 28412

  The Honorable Robert J. Conrad, Jr.
  U. S. District Judge
  Charles R. Jonas Federal Building
  401 West Trade Street
  Charlotte, North Carolina 28202

  December 10, 2018

  Dear Judge Conrad,

  My name is Sonja Bartlett. I am a stay at home wife and mother since
  February, 2000 when our son was born. We homeschooled for eight years.
  Our son is attending our community college currently with plans to transfer
  to a four year university to complete his education.

  I live in Wilmington, NC where I met the. Budi family in.September, 2001. At
  thattime Bryant was about ten and ahalfvearsold .. He was quiet and
  always very respectful to me as an adult and friend of the family. By
  respectful I mean if adults were talking, he would patiently wait until we
  were finished. Bryant was good about watching over the younger children
  for safety and would laugh and play with them. When his mother asked
  him to do something he listened and did not put it off but acted
  immediately. ln the summer Bryant and his brothers would attend Vacation
  Bible Schools at various churches in the area. He enjoyed being with the
  other kids and making things. When he grew beyond the age limit at VBS
  he would volunteer. One vearfor Valentine's.Day he made. me .a small
  flower pot with flowers and a sign reading, "Happy Valentine's Day." Every
  year it has a special place in our home. Bryant got along well with his
  brothers in our home and when we would visit them in their home. He was
  sweetly attentive to his mother. For example when he was in his teenage
  years he would set up hls mom's voicemail for her on her phone. Through
  the years I watched Bryant ,grow as .a hç1nd$OJT1.~ and Intelllgent.young man.
  Hé always attended the Catholic Church with his family. Even during his ,
  college years his mother said he attended the church. Bryant would come


                                                                   DEFENSE EXHIBIT
Case 3:18-cr-00214-RJC-DSC Document 31-1 Filed 11/27/19 Page 36 of 39    18
  home to visit family during the holidays. To my joy, he would pop in for a
  short visit with his mom. Bryant has always been polite wearing a big
  smile!

  I have been a friend of the Budi family for seventeen years now. I believe
  Bryant was raised in a very good family and has a good character. If even in
  a small way, I hope this letter can help Bryant.




  Sincerely,




  Sonja Bartlett




Case 3:18-cr-00214-RJC-DSC Document 31-1 Filed 11/27/19 Page 37 of 39
The Honorable Robert J. Conrad, Jr.
U.S. District Judge
Charles R. Jonas Federal Building
401 West Trade Street
Charlotte, North Carolina 28202

Dear Judge Conrad,

My name is Edina Beganovic, I live at 2010 South 2600 East SLC, Ut 84108. I was Bryant's
girlfriend of almost 3 years. I currently am an Execute Administrator for TazWorks in Utah. I
know Bryant as a kind man who wouldn't hurt anyone. l don't know what would have driven
Bryant to do what he did, however the Bryant that I know is kind, sweet, and has a big heart.
Bryant and I dated for two and a half years. During that time, Bryant has shown nothing but
kindness to everyone he interacted with.

Bryant traveled for work and would drive out of his way to have lunch with me, sometimes it
would be a 30 minute drive for a 30 minute lunch. At the time we dated I was the Assistant Store
Manager at Kohl's. He would make me a priority when he would visit. I know that Bryant is a
great employee. While he was employed for ABB he would go out of his way to study and be
prepared for the sites he would be sent to. He would use the online library that ABB provides its
employees as well as practice on his own computer the different scenarios he might encounter.
He even tried to save the money whenever he could, he would buy groceries and cook in the
hotel room so that he wouldn't eat out. He was always working on was to do better at work and
himself. He has a work ethic of noone I have seen before. Bryant always did his best for his
employer.

When Bryant would visit me, he would stay at my house and would have dinner with my mom
and l. He would help with dishes or anything that needed to be done. I went on a family trip to
Indonesia with Bryant, his mom, two of his brothers, and l. I was fortunate enough to meet his
family who are all wonderful. They have instilled in him great love, respect, and honor. While I
was with them, Bryant went out of their way to make sure I was comfortable, he would took me
to have coffee, which was out of the way, even though he doesn't drink coffee. I told Bryant that
I wanted to see Bali while we were in Indonesia, and he made that happen. He made sure that I
had a great experience while we were there.

During our relationship Bryant even offered to pay off my student loans which were over
$30,000, I declined because I work and they are my responsibility. Bryant didn't even hesitate,
he offered and I know that he would have paid them off as well. I know that Bryant gave a friend
money so that she could attend a NASA camp. He gave it out of the goodness of his heart and
never asked to be paid back or made the friend feel like she now owes him something.

Bryant is truly a wonderful man. Bryant and I broke up in the spring of 2018 because we didn't
want the same things in life. I wanted to get married soon and have children and he wanted to


                                                                      DEFENSE EXHIBIT
    Case 3:18-cr-00214-RJC-DSC Document 31-1 Filed 11/27/19 Page 38 of 39 19
wait longer. I'm older than Bryant by 3 years and infertility is a concern so I would like to start a
family soon. Although we have parted ways, I still think he is a great man. I don't know why he
would do what he did, but I do know that whatever the reason he has learned his lesson.


I can honestly and truly say that if Bryant and I were still together, upon his release from jail he
would still be welcomed by my family and into our homes, that's how great a man he is. Bryant
made a mistake that I can in my heart of hearts say he has learned a lesson from. I know that
he would be a great member of society upon release. I think his sentence should be reduced to
a few years if any in jail.


There are numerous incidents of his great character and kindness that he has shown to many
family and friends. I would be more than happy to provide more if you would so desire. Please
don't allow someone who has made one mistake in their life to take away from all the good he
has done and shown in the past. I would like to implore your honor to have mercy on Bryant.




Kindly,
        ~~

Edina Beganovic
                                 _,   u




     Case 3:18-cr-00214-RJC-DSC Document 31-1 Filed 11/27/19 Page 39 of 39
